Opinion filed February 21, 2019




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00017-CV
                                      __________

                       JIM L. FLETCHER, Appellant
                                         V.
 EDWARD JONES TRUST COMPANY AND JAMES CLINTON
               FLETCHER, Appellees


                     On Appeal from the 358th District Court
                              Ector County, Texas
                     Trial Court Cause No. D-18-06-0601-CV


                     MEMORANDUM OPINION
      Jim L. Fletcher, Appellant, filed a notice of appeal in this cause and desires to
appeal the trial court’s January 4, 2019 order granting defendant Edward Jones Trust
Company’s motion to compel arbitration and its motion to stay proceedings. This
court notified Appellant by letter dated January 16, 2019, that it did not appear to
this court that a final, appealable order had been entered by the trial court, and we
requested that Appellant file a response showing grounds to continue this appeal. In
the letter, we cited a statute and a Texas Supreme Court case for the proposition that
interlocutory appeals are allowed from orders that deny arbitration, not from orders
that compel arbitration. TEX. CIV. PRAC. & REM. CODE ANN. § 171.098 (West 2019);
Chambers v. O’Quinn, 242 S.W.3d 30, 31 (Tex. 2007). Appellant filed a response
in which he cites several cases involving mandamus proceedings, rather than direct
appeals. We do not believe that Appellant has shown grounds upon which this
interlocutory appeal may continue.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
Section 171.098 authorizes an interlocutory appeal from an order “denying an
application to compel arbitration” and an order “granting an application to stay
arbitration.” CIV. PRAC. & REM. § 171.098(a)(1)–(2) (emphasis added). The order
from which Appellant attempts to appeal is not a final judgment, nor is it an order
staying arbitration or denying an application to compel arbitration. An interlocutory
appeal from an order granting a motion to compel arbitration is not authorized. See
id. § 171.098; Chambers, 242 S.W.3d at 31; see also In re Gulf Expl., LLC, 289
S.W.3d 836, 839–40 (Tex. 2009) (adopting rule that appellate courts in Texas may
review, on direct appeal, an order compelling arbitration if the order also dismisses
the underlying litigation, making it a final order, rather than an interlocutory one).
Because an interlocutory appeal is not authorized in this case and because a final,
appealable order has not been entered, we lack jurisdiction and must dismiss this
appeal. See TEX. R. APP. P. 42.3.




                                          2
        Accordingly, the appeal is dismissed for want of jurisdiction.




                                                                   PER CURIAM


February 21, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3